DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1, 18, 20 and 41 have been amended.  
2.	Claims 1, 5-7, 10-21 and 41 are pending in the application, and claims 18-21 are presently withdrawn from consideration as directed to a non-elected invention.

Status of the Claims
3.	The scope of the invention of the elected subject matter set forth in the previous Office Action is as follows:
A method of treating melanoma in a subject, comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of the G91/GLP histone methyltransferase and wherein said inhibitor is BIX-1294, wherein the melanoma cells of the subject have been determined to have an alteration in the SWI/SNF chromatin remodeling complex, and wherein said alteration is the result of a deficiency in the ARID1A subunit member of the complex.  Regarding claims 13 and 14, wherein BIX-1294 is administered in conjunction with at least one additional cancer therapy that is immunotherapy.
Group II (claims 18-21) remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. The remaining non-elected subject matter of claims 1, 5-7, 10-17 and 41 in part, is currently withdrawn from further consideration in part, pursuant to 37 CFR 1.142(b), i.e. histone methyltransferase inhibitors other than BIX-01294 are withdrawn, and wherein the alteration in the SWI/SNF complex is the result of a deficiency other than in the ARID1A subunit member of the complex are withdrawn, and wherein the additional cancer therapy is other than immunotherapy is withdrawn.
5.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Previous Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-7, and 10-17 were previously rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the administration of the elected compound species BIX-01294 and those embodied by the instant Specification for the treatment of melanoma in a subject wherein said the cancer cells of the subject have been determined to have an alteration in the SWI/SNF chromatin remodeling complex, is not considered enabled for the treatment of any/all types of cancer characterized by said alteration.  
	Applicant’s amendment to claim 1 limiting the scope of cancers to be treated to melanoma (wherein said melanoma cells of the subject have an alteration in the SWI/SNF chromatin remodeling complex) has overcome the enablement rejection regarding the treatment of any/all types of cancer characterized by said alteration. 
9.	However, the enablement rejection of claims 1, 5-7, 10 and 12-17 is maintained regarding the scope of G9a/GLP histone methyltransferase inhibitors that are presently encompassed by claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature 
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
In the instant case, the claimed invention pertains to a method of treating melanoma in a human subject, comprising intravenously administering to a subject in need thereof a therapeutically effective amount of any small molecule inhibitor of G9a or GLP histone methyl-transferase, wherein the melanoma cells of the subject have been determined to have an alteration in the SWI/SNF chromatin remodeling complex.    
	Inhibitors of G9a or GLP methyltransferase are alleged by the Specification to promote cell death together along with other inhibitors, such that they enhance drug efficacy of other inhibitors previously use in the treatment of cancer(s).
	The State of the Prior Art and The Predictability or lack thereof in the art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
As discussed above, the instantly claimed invention pertains a method of treating melanoma in a subject wherein said melanoma cells of the subject have been determined to have an alteration in the SWI/SNF chromatin remodeling complex. 
any of Applicant’s instant compounds (i.e. any/ all possible histone methyltransferase G9a/ GLP inhibitors) could be taken by one skilled in the art at the time of filing and administered for the treatment of melanoma, without undue experimentation.
	The Breadth of the Claims: The complex nature of the subject matter of this invention (in this case, treating melanoma that are deficient in the SWI/SNF complex) is greatly exacerbated by the breadth of the claims. In paragraph [0041] of the Specification, Applicant discusses a non-limiting list of histone methyltransferase inhibitors that can be used for the treatment of cancers with alterations in the SWI/SNF chromatin remodeling complex, including AMI-1, A-366, BIX-01294, BIX01338, BRD4770, chaetocin, UNC0224, UNC0631, UNC0638, UNC0642, UNC0646, EPZ5676, EPZ005687, GSK343, EPZ-6438, 3-deazaneplanocin A (DZNeP) HCl ,UNC1999, MM-102, SGC 0946, Entacapone, EPZ015666, UNC0379, Ell, MI-2 (Menin-MLL Inhibitor), MI-3 (Menin-MLL Inhibitor), PFI- 2, GSK126, EPZ004777, BRD4770, and EPZ-6438, as well as those embodiments disclosed in United States Patent Application No: US 2015/0274660.
	Applicant has provided no guidance showing that the broad genus of G9a or GLP methyltransferase inhibitors are effective in the actual treatment of melanomas deficient in the SWI/SNF complex. Applicant fails to provide working examples, biochemical assays and/or proliferation assays, demonstrating cytotoxic activity of the broad scope of the above non-limiting list of histone methyltransferase inhibitors, and does not reasonably provide enablement for inhibiting the proliferation of cancer cells or 
	The Level of Skill in the Art:	At the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods. Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest. Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest. Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest. In either case, the compounds derived from these techniques (applied alone or in combination) are then subjected to in vitro testing for validation. 
	The Quantitation of Experimentation Required:  In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed. As discussed above, the claims are drawn to a method of treating melanoma characterized by a deficiency in the SWI/SNF complex, comprising administering any G9a/GLP 
	Given the unpredictability of treating the cancers associated with a deficiency in SWI/SNF complex, including melanoma, it is highly unpredictable that the administration of any of the instantly recited broad scope of G9a/GLP inhibitors would, in fact, be usable, as encompassed by claim 1.  Aguirre et al demonstrate that two histone methyltransferase G9a inhibitors “Compound 3-04” and “Compound 3-07” inhibit proliferation of several human solid tumor and oncohematological cell lines in Table 4, in particular melanoma cell lines, but do not teach or enable a broader scope of said inhibitors in the treatment of melanoma.                    
	As such, the only way to ascertain which of the hundreds, and potentially thousands, of G9a/GLP methyltransferase inhibitors can be successfully administered 
	According, the method of treating melanoma characterized by a deficiency in the SWI/SNF complex by administering any/all G9a/GLP methyltransferase inhibitor(s) is not enabled by the instant specification.
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure, i.e. limit the scope of cancers to be treated and limit the G9a/GLP methyltransferase inhibitor to be administered to the smaller genus of inhibitors of G9a and/or GLP discussed in paragraph [0133] for example: UNC0638, UNC0224, UNC0631, UNC0642, UNC0646, BIX01294, A366, and Chaetocin.  

Response to Arguments
9.	Applicant traverses the enablement rejection regarding the recited scope of histone methyltransferase G9a inhibitors, and argues that the instant Specification enables the entire genus of G9a/GLP inhibitors for the treatment of melanoma, as recited, by disclosing data related to G9a/GLP inhibitors other than BIX01294, including: UNC0638 (see e.g., paragraphs [0101]-[0106], [0109], [0114]-[0115], Fig. 2-6, Fig. 9, Fig. 14-15); UNC0642 (see e.g., paragraph [0116], Fig. 16); and G9a shRNA (see e.g., paragraphs [0112], [0123], Fig. 12, Fig. 23A-23C).  Applicant alleges that the written description requirement is satisfied when "one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." [MPEP 2163], and Ex Parte Ambati, Appeal 2017-01158: the PTAB has affirmed that possession of a genus of biomolecules, including those that by their nature do not share structural similarities, can be demonstrated by the art being in possession of as few as three species. Applicant argues that in this case, by disclosing data 8180 1 U.S. Patent Application No. 16/331,602Attorney Docket No. 030258-087051USPXResponse to Final Office Action mailed February 17, 2021 and Advisory Action mailed June 23, 2021Page 6 of 7related to more than three G9a/GLP inhibitors (i.e. UNC0638, UNC0642, G9a shRNA, and BIX01294), the specification thus adequately enables the genus of G9a/GLP methyltransferase inhibitors as instantly claimed. 

10.	Applicant's arguments have been fully considered but they are not persuasive. 
In the instant case, Applicant has provided factual evidence which establishes unexpected results of the claimed invention, i.e. administration of the G9a/GLP methyltransferase inhibitors UNC0638, UNC0642, G9a shRNA, and BIX01294 in the treatment of melanoma. However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). In the instant case, the claims are not drafted commensurate in scope with the unexpected results, 
	The examiner respectfully disagrees with Applicant's assertion that since the Specification discloses data 8180 1 U.S. Patent Application No. 16/331,602Attorney Docket No. 030258-087051USPXResponse to Final Office Action mailed February 17, 2021 and Advisory Action mailed June 23, 2021Page 6 of 7related to more than three G9a/GLP inhibitors (i.e. UNC0638, UNC0642, G9a shRNA, and BIX01294), Applicant has therefore demonstrated possession of a broader genus of biomolecules. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The previous claim amendments of August 11, 2021 don’t capture Applicant’s alleged unexpected results of the administration of any G9a/GLP methyltransferase inhibitor in the treatment of melanoma; as such, the examiner recommends inserting criticality from the Specification regarding the administration of G9a/GLP methyltransferase inhibitors in the treatment of melanoma, e.g., paragraphs [0101]-[0106], [0109], [0114]-[0115], Fig. 2-6, Fig. 9, Fig. 14-15); UNC0642 (see e.g., paragraph [0116], Fig. 16); and G9a shRNA (see e.g., paragraphs [0112], [0123], Fig. 12, Fig. 23A-23C) into the claims, i.e. limiting to the smaller genus of G9a and/or GLP inhibitors discussed in paragraph [0133] and recited in claim 11: UNC0638, UNC0224, UNC0631, UNC0642, UNC0646, BIX01294, A-366, and Chaetocin. 

Claim Objections
11.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	In conclusion, claims 1, 5-7, 10-21 and 41 are present in the application, and claims 18-21 are presently withdrawn as directed to a non-elected invention.  Claims 1, 5-7, 10, 12-17 and 41 are rejected.  Claim 11 is objected to. No claim is currently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JANET L COPPINS/Examiner, Art Unit 1628       

/CRAIG D RICCI/Primary Examiner, Art Unit 1611